Citation Nr: 1761135	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  17-18 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to service connection for diabetes.

2. Entitlement to service connection for lesion on back.

3. Entitlement to service connection for polyps of the nose.

4. Entitlement to service connection for rib cage mesothelioma.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1956 to December 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2016 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement (NOD) was received in November 2016, a statement of the case (SOC) was issued in February 2017, and a substantive appeal was timely received in April 2017.

The Veteran requested a video hearing before the Board in correspondence received in September 2017.  In November 2017, the Veteran withdrew that request in writing.  38 C.F.R. 20.704(e) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds additional development must be undertaken prior to adjudication of the Veteran's claims for service connection for diabetes, lesion on back, polyps of the nose, and rib cage mesothelioma. 

The Veteran contends that the conditions mentioned above are directly related to his service.  Specifically, the Veteran maintains that with an MOS as a Surface to Air Missile (SAM) launching crewman, he was responsible for dismantling and cleaning leaky nickel cadmium batteries without protective gear.  The Veteran reports that he handled 15 to 30 batteries a week in a 12' x 15' room and was exposed to the hazardous chemicals of acetone, hydrochloric acid, methyl ethyl ketone, Benzedrine, cleaning fluid, cadmium, nickel, and asbestos.

The Veteran's record shows that in November 2015, the NPRC replied to a request for service treatment records and stated that the record is fire-related and the only available personnel documents on file are the Veteran's reconstructed record.  There are no STRs or SGOs.  Given the unavailable service treatment records, VA has a heightened duty to assist the Veteran in developing his claim.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

The Veteran's post service-treatment records show treatment for and diagnosis of diabetes, psoriasis with lesions on the right upper back, excision of nasal polyps, and a diagnosis of benign fibrous mesothelioma.  

The Veteran claims that he has scarring as a result of the removal of his back lesions.  Additionally, the Veteran contends that he suffers from residuals of a nasal polyp surgery from January 1982 in the form of bumps in his nose.  The Veteran also contends that he suffers from residuals of mesothelioma surgery he had in December 1991 because he has a scar on his back and experiences hoarseness as a result.  

In November 2017, the Veteran submitted numerous articles and studies detailing the risks associated with exposure to the hazardous chemicals the Veteran claims he was exposed to in service.  One study discusses nickel exposure and its association with prevalence of type 2 diabetes.  Another study suggests a positive association between exposure to cadmium and the incidence and severity of diabetes.  Another research article discusses heavy metals in nasal polyp tissues.  Additionally, the Veteran submitted an article regarding the toxicity, mechanism, and health effect of some heavy metals.  An article regarding asbestos exposure and cancer risk as well as chemical exposure through the skin and its effects were also submitted by the Veteran.

In this regard, the Veteran should be afforded VA medical examinations to determine the nature and etiology of his diagnosed diabetes, skin lesions on back, polyps of the nose, and rib cage mesothelioma.  Since the Veteran contends that his conditions are linked to his exposure to chemicals while in service, and since the record medical evidence contains a diagnosis of and treatment for diabetes, lesions on the back, polyps of the nose, and mesothelioma, the Board is the opinion that VA medical examinations are needed in order to address the Veteran's contentions.  See McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for an examination to determine the nature and etiology of the Veteran's claimed diabetes disorder.  The electronic claims file must be made available to, and reviewed by, the examiner in conjunction with the examination.  All indicated tests must be done, and all findings reported in detail.  Based on a review of the record and examination and interview of the Veteran, the examiner should provide opinions responding to the following:

a. Is it at least as likely as not (50 percent or greater probability) that the Veteran suffers from diabetes that manifested during, or as a result of, military service?

The examiner should specifically consider the Veteran's MOS as a SAM launching crewman with duties dismantling and cleaning leaky nickel cadmium batteries without protective gear.  The examiner should also consider the Veteran's lay statements that he was exposed to the hazardous chemicals of acetone, hydrochloric acid, methyl ethyl ketone, Benzedrine, cleaning fluid, cadmium, nickel, and asbestos.

The examiner should consider and discuss the research articles submitted by the Veteran in November 2017, specifically the articles that discuss nickel and cadmium exposure and their relation to higher incidents and severity of diabetes.

A fully articulated rationale for each opinion requested must be set forth in the medical report.  The examiner must discuss the particulars of this Veteran's medical history and the relevant medical science applicable to this case, which may reasonably make clear the medical guidance in the study of this case.

2. Schedule the Veteran for an examination to determine the nature and etiology of the Veteran's claimed skin disorder, to include psoriasis and lesions on his back.  The electronic claims file must be made available to, and reviewed by, the examiner in conjunction with the examination.  All indicated tests must be done, and all findings reported in detail.  Based on a review of the record and examination and interview of the Veteran, the examiner should provide opinions responding to the following:

a. Does the Veteran have a diagnosis for a skin condition, including psoriasis, to include any residuals therefrom?

b. If so, is it at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed skin condition or any residuals therefrom manifested during, or as a result of military service?

The examiner should specifically consider the Veteran's MOS as a SAM launching crewman with duties dismantling and cleaning leaky nickel cadmium batteries without protective gear.  The examiner should also consider the Veteran's lay statements that he was exposed to the hazardous chemicals of acetone, hydrochloric acid, methyl ethyl ketone, Benzedrine, cleaning fluid, cadmium, nickel, and asbestos.

The examiner should consider and discuss the research articles submitted by the Veteran in November 2017, specifically the article that discusses the toxicity of heavy metals and their effect on the skin.

A fully articulated rationale for each opinion requested must be set forth in the medical report.  The examiner must discuss the particulars of this Veteran's medical history and the relevant medical science applicable to this case, which may reasonably make clear the medical guidance in the study of this case.

3. Schedule the Veteran for an examination to determine the nature and etiology of the Veteran's claimed polyps of the nose.  The electronic claims file must be made available to, and reviewed by, the examiner in conjunction with the examination.  All indicated tests must be done, and all findings reported in detail.  Based on a review of the record and examination and interview of the Veteran, the examiner should provide opinions responding to the following:

a. Does the Veteran have a diagnosis for polyps of the nose, to include rhinitis?

b. Does the Veteran suffer from residuals due to a procedure in January 1982 involving the excision of multiple nasal polyps?

c. If so, is it at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed nasal condition or any residuals therefrom manifested during, or as a result of military service?

The examiner should specifically consider the Veteran's MOS as a SAM launching crewman with duties dismantling and cleaning leaky nickel cadmium batteries without protective gear.  The examiner should also consider the Veteran's lay statements that he was exposed to the hazardous chemicals of acetone, hydrochloric acid, methyl ethyl ketone, Benzedrine, cleaning fluid, cadmium, nickel, and asbestos.

The examiner should consider and discuss the research articles submitted by the Veteran in November 2017, specifically the article that discusses the presence of heavy metals in nasal polyp tissues.

A fully articulated rationale for each opinion requested must be set forth in the medical report.  The examiner must discuss the particulars of this Veteran's medical history and the relevant medical science applicable to this case, which may reasonably make clear the medical guidance in the study of this case.

4. Schedule the Veteran for an examination to determine the nature and etiology of the Veteran's rib cage mesothelioma.  The electronic claims file must be made available to, and reviewed by, the examiner in conjunction with the examination.  All indicated tests must be done, and all findings reported in detail.  Based on a review of the record and examination and interview of the Veteran, the examiner should provide opinions responding to the following:

a. Does the Veteran have a diagnosis for mesothelioma?

b. Does the Veteran suffer from residuals due to the December 1991 surgery to remove mesothelioma, to include scarring on his back and hoarseness?

c. If so, is it at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed mesothelioma or any residuals therefrom manifested during, or as a result of military service?

The examiner should specifically consider the Veteran's MOS as a SAM launching crewman with duties dismantling and cleaning leaky nickel cadmium batteries without protective gear.  The examiner should also consider the Veteran's lay statements that he was exposed to the hazardous chemicals of acetone, hydrochloric acid, methyl ethyl ketone, Benzedrine, cleaning fluid, cadmium, nickel, and asbestos.

The examiner should consider and discuss the research articles submitted by the Veteran in November 2017, specifically the article that discusses asbestos exposure and cancer risk.

A fully articulated rationale for each opinion requested must be set forth in the medical report.  The examiner must discuss the particulars of this Veteran's medical history and the relevant medical science applicable to this case, which may reasonably make clear the medical guidance in the study of this case.

5. The RO should then carefully review the examination reports obtained to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the RO should return the case to the examiner for completion of the inquiry.

6. The RO should then readjudicate the claims on appeal in light of all the evidence of record.  If the issues remain denied, the RO should provide the Veteran a supplemental statement of the case as to the issues on appeal, and afford him a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




